Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

PRIOR ART REJECTION

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13-16, 19, 23, and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang et al. (CN 110106577, published 08/09/19, see English abstract provided).
Independent claim 13 is drawn to a composition comprising: prolamin and [1,3]-propanediol.  Independent claim 25 is drawn to a method comprising: obtaining a first solution comprising prolamin and [1,3]-propanediol, obtaining a second solution comprising water, and mixing the first and second solutions.
Huang et al. discloses such a composition and method of making; see English abstract provided which recites in part: "The wall material is prepared by mixing modified zein, glucose, 1,3-propanediol ester and soy protein isolate in a mass ratio of 1:4:3:2. The microcapsules are prepared by adding 300-500 times of water to the wall material, adding the solidified material to be uniformly mixed, and drying to obtain microcapsules…".  The claimed composition and method of making cannot be distinguished from the composition and method of Huang et al.

ALLOWABLE SUBJECT MATTER

4.	Claims 17-18, 20-22, 24, 26-31, and 33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  No claims are allowable.  No prior art has been found teaching or suggesting modifying the composition and method of Huang et al. as required in these dependent claims.  George et al. (US 2017/0027208), cited by Applicant, discloses compositions comprising zein and various solvents, including propylene glycol or [1,2]-propanediol, but there is no suggestion to use [1,3]-propanediol.  Similarly, the Office cites Salman et al. (US 2015/0004102), which also discloses compositions comprising zein and various solvents including propylene glycol or [1,2]-propanediol and 2-amino-2-ethyl-1,3-propanediol, but there is no suggestion to use [1,3]-propanediol.  Zografos et al. (US 2015/0322426) is cited by the Office as disclosing mixtures of DNA tags and edible food coatings, including protein-based, for the purpose of food traceability.

CONCLUSION

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH R HORLICK whose telephone number is (571)272-0784. The examiner can normally be reached Mon. - Thurs. 8:30 - 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
05/12/22
/KENNETH R HORLICK/               Primary Examiner, Art Unit 1637